DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 September 2021 and 12 April 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (US 2011/0115844) in view of Nagai et al. (US 2006/0209140.)
Regarding claim 1, 
	Ozawa discloses a recording apparatus [1 in fig. 1] comprising: 
a recording head [2 in fig. 1] configured to eject liquid [paragraph 0029]; 
a tank [3 in fig. 1] configured to contain liquid [ink] to be supplied to the recording head [paragraph 0029]; 
a flow passage [4 (4a-4d) in fig. 1] configured to supply liquid from the tank to the recording head [as seen in fig. 1]; and 
a suction unit [19 (with capping mechanism 19a and pump 19b) in fig. 1] configured to suck liquid from the recording head, [paragraph 0034], 
wherein the flow passage includes a fixed flow passage [portion of passage above and below tank 3, since it is fixed], a first flow passage [4b in fig. 1], and a second flow passage [4c in fig. 1], 
wherein the fixed flow passage is connected to the tank and configured not to follow a movement of the carriage [since it is fixed], 
wherein the first flow passage is branched off from the fixed flow passage and is connected to the recording head in a first direction [as seen in fig. 1], 
wherein the second flow passage is branched off from the fixed flow passage and is connected to the recording head in a second direction [as seen in fig. 1], and
wherein, the suction unit sucks liquid from the recording head [paragraph 0034.]

Ozawa fails to expressly disclose the recording head being part of a carriage configured to reciprocate in a first direction along a scanning direction and in a second direction opposite to the first direction; 
wherein the first flow passage is configured to follow the movement of the carriage, 
wherein the second flow passage is configured to follow the movement of the carriage, and 
wherein, the suction unit sucking liquid from the recording head occurs after the carriage is caused to move in the first direction and to stop for a predetermined period and is further caused to move in the second direction.

However, Nagai discloses a recording apparatus [100 in fig. 1] comprising a carriage [1 in fig. 1] including a recording head [7 in fig. 1] to eject liquid, wherein the carriage is configured to reciprocate in a first direction along a scanning direction and in a second direction opposite to the first direction [paragraphs 0048-0049]; 
wherein a first flow passage [23 in fig. 3] is configured to follow the movement of the carriage [since it connects to connector 9 and the carriage/head moves], 
wherein a second flow passage [25 in fig. 3] is configured to follow the movement of the carriage [since it connects to connector 10 and the carriage/head moves], and 
wherein, after the carriage is caused to move in the first direction and to stop for a predetermined period and is further caused to move in the second direction, the suction unit [cap 14 and pump 28 in fig. 3] sucks liquid from the recording head [paragraphs 0055 and 0067; the suction occurs after a printing operation is finished; please note that during printing the carriage will move from left-to-right and right-to-left in the ‘X’ direction (in fig. 1), which will cause it to momentarily stop while switching directions; also note that the claim does not recite the suction occurring while the carriage is moving.]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ozawa invention to include a carriage that moves a recording head in a first direction along a scanning direction and in a second direction opposite to the first direction, causing the flow passages directly connected to the recording head to follow the movement of the carriage as taught by Nagai for the purpose of performing a printing operation while scanning the recording head over the recording medium, resulting in a printed image of high quality.   

Regarding claim 3, 
	In the obvious combination, Ozawa further discloses the recording apparatus further comprising a valve [6 in fig. 1] provided in the first flow passage, 
wherein the valve is configured to limit a flow of liquid from the tank to the recording head and is configured to allow liquid to flow from the recording head to the tank [paragraphs 0030-0031.]

Regarding claim 4, 
	In the obvious combination, Ozawa further discloses wherein the valve is disposed near the recording head [as seen in fig. 1.]

Regarding claim 5, 
	In the obvious combination, Nagai further discloses wherein a speed at which the carriage is caused to move in the second direction is higher [when printing at full speed] than a speed at which the carriage is caused to move in the first direction [at the moment where it slows to a stop to change direction during printing.]

Regarding claim 6, 
	In the obvious combination, Ogawa further discloses wherein the suction unit includes a cap [19a in fig. 1] configured to cap an ejection port surface on which an ejection port of the recording head is provided, and includes a pump [19b in fig. 1] connected to the cap [paragraph 0034.]

Regarding claim 7, 
	In the obvious combination, Ozawa further discloses wherein the first flow passage and the second flow passage form a loop-shaped flow passage extending on a plane defined by the scanning direction and a gravitational direction [as seen in fig. 1; paragraphs 0030-0031; as applied to the Nagai invention.]

Regarding claim 8, 
	In the obvious combination, Nagai further discloses wherein the tank includes a first tank [chamber 8 in fig. 2, which acts as the damper 10 in fig. 1 of Ozawa] detachably mountable on the recording apparatus [since it’s part of the recording head; please note that paragraph 0072 teaches the recording head being installed (and therefore detachably mounted) in the apparatus], and a second tank [20K in fig. 3] fixed to the recording apparatus [it is secured/fixed to the apparatus] and configured to contain liquid supplied from the first tank [through path 25 in fig. 3; as applied to the Ozawa reference], and 
wherein the fixed flow passage is connected to the second tank [applied to Ozawa.]

Regarding claim 9, 
	In the obvious combination, Nagai further discloses wherein, after the carriage is caused to move in the first direction and to stop for the predetermined period and is further caused to move in the second direction and to stop at a position where the recording head opposes to the suction unit, the suction unit sucks liquid from the recording head [paragraphs 055, 0067 and 0071-0072.]

Regarding claims 10 and 11, 
	The steps of this method claim are deemed to be inherent in view of the functions of the apparatus disclosed above, since it would be necessary to perform the claimed method steps in order for the apparatus to perform its intended functions.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa as modified by Nagai in view of Hagiwara et al. (US 2020/0101733 – hereinafter Hagiwara.)
Regarding claim 2, 
	Ozawa as modified by Nagai discloses the claimed limitations as set forth above but fails to expressly disclose wherein the first flow passage has a flow passage resistance that is larger than a flow passage resistance of the second flow passage. 

	However, Hagiwara discloses a head unit [100] comprising recording heads [44] including arrays of nozzles [N] to eject ink, wherein each recording head has circulation paths for ink to circulate from supply ports [Rin] connected to supply pipes [PAin/PBin], through manifolds [SR] that are connected to respective arrays of nozzles, toward discharge ports [Rout] connected to discharge pipes [PAout/PBout], and wherein the flow path resistance from the discharge pipes [PAout/PBout] to the circulation head [44] may be smaller than the flow path resistance from the supply pipes [PAin/PBin] to the circulation head [paragraphs 0057 and 0131; see figures.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ozawa/Nagai invention to include a first flow passage that has a flow passage resistance that is larger than a flow passage resistance of the second flow passage as taught by Hagiwara for the purpose of reducing the occurrence of pressure fluctuations due to a difference in the consumption of the ink simultaneously discharged from the nozzles, therefore suppressing the difference in weight of the ink discharged from the nozzles and reducing the occurrence of uneven ink application to the recording medium [paragraph 0131.]   

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853